Citation Nr: 0017994	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to non service-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The deceased veteran had verified military service from 
September 1955 to November 1957.  The appellant is the 
veteran's widow. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

On June 7, 1999, the date of the scheduled hearing before a 
Member of the Board sitting in Albuquerque, New Mexico, the 
appellant requested a postponement.  In brief, the VA Form 
119, Report of Contact, dated June 7, 1999 reflects a 
notation by the Board Member that the rules of practice 
require such a request to be no later than 2 weeks prior to 
the date of the scheduled meeting.  See 38 C.F.R. § 20.702(c) 
(1999).  The appellant was given one postponement for March 
1999.  The request for a hearing is considered withdrawn.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The deceased veteran served on active duty from September 
1955 to November 1957.  This is peacetime service.  




CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility to receive VA death pension benefits.  38 
U.S.C.A. §§ 101, 1521, 1541 (West 1991); 38 C.F.R. §§ 3.1, 
3.3 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant in the present case seeks entitlement to VA 
death pension benefits based on the military service of her 
late husband.  See 38 U.S.C.A. §§ 1521, 1541; 38 C.F.R. §§ 
3.1, 3.3.  She claims that her spouse's military service 
qualifies her for pension benefit.  The threshold question 
that must be resolved with regard to the claim of entitlement 
to VA benefits is whether the appellant has submitted a 
meritorious claim.  If her claim fails because of the absence 
of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

In this case, the service department has verified that the 
deceased veteran had active military service from September 
1955 to November 1957.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  To establish entitlement to VA non-
service-connected pension benefits under 38 U.S.C.A. § 1521, 
the appellant must show (1) that the veteran served during a 
period of war for a requisite period of time; (2) that he is 
permanently and totally disabled; and (3) that his income 
meets a certain income standard.  See also 38 C.F.R. § 
3.3(a)(3) (1999); Odiorne v. Principi, 3 Vet. App. 456 
(1992); Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).  
Pursuant to 38 C.F.R. § 3.2(e) (1999), the period of the 
Korean Conflict was from June 27, 1950, through January 31, 
1955, inclusive, in the case of a veteran who served in Korea 
during that period.  The law and regulations in this case 
authorize the payment of death pension benefits to the 
surviving spouse of a veteran of a period of war who met the 
requisite service requirements mentioned above.  See 38 
U.S.C.A. § 1541.  Additionally, the law and regulations, in 
part, authorize the payment of death pension benefits to the 
surviving spouses of a deceased veteran of a period of war if 
the veteran served in the active military, naval, or air 
service for ninety days or more during a period of war; 
during a period of war and was discharged or released from 
such service for a service-connected disability; for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war pursuant to 38 U.S.C.A. § 
1521(j), or, who at the time of his death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.  See also 38 U.S.C.A. § 1541.  
Based on competent evidence of record, the veteran was not 
service-connected for any disability and did not serve during 
the Korean Conflict - wartime.  The veteran had active 
military service during peacetime.  Therefore, the veteran's 
service is not considered to be "during a period of war," 
and his service does not meet the basic eligibility 
requirements for non service-connected death benefits.  See 
38 U.S.C.A. §§ 1521, 1541; 38 C.F.R. §§ 3.2, 3.3.  

Accordingly, the Board has no recourse but to find that the 
basic eligibility requirement of requisite service for 
entitlement to VA death benefits has not been satisfied.  
Since the appellant's spouse did not have the requisite 
service to qualify for death pension benefits, the appellant 
has failed to establish her eligibility as a proper claimant.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Therefore, the claim has no legal merit and is denied.  See 
Sabonis at 426.  






ORDER

Basic eligibility for nonservice-connected death pension 
benefits is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

